UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6159


CHRISTOPHER ODOM,

                        Plaintiff – Appellant,

          v.

STATE OF SOUTH CAROLINA, #950R1005342; Claim Date 10-29-10;
Judge Garfinkel, seal on 10-29-10; STATE OF SOUTH CAROLINA
TAXPAYERS; PEOPLE OF CHARLESTON TAXPAYERS; CHARLESTON
COUNTY   PUBLIC   DEFENDER'S  OFFICE;    SHERIFF   AL    CANNON
EMPLOYEES; SHERIFF AL CANNON; SHERIFF AL CANNON DETENTION
CENTER; CITY OF CHARLESTON TAXPAYERS, Mayor Riley; CITY OF
N.   CHARLESTON  TAXPAYERS,   Mayor   K.   Summey;    CITY   OF
CHARLESTON POLICE DEPARTMENT; CITY OF N. CHARLESTON POLICE
DEPARTMENT; DEPARTMENT OF SOCIAL SERVICES, SC; SOG, of
Sheriff Al Cannon Detention Center; GOVERNOR NICKKI HALEY;
SOUTH CAROLINA DEPARTMENT OF MENTAL HEALTH; G. WERBER BRYAN
PSYCHOLOGICAL HOSPITAL; DR. FERLANTO, MUSC; DR. GRISWALD,
MUSC; CRAFTS FARROW STATE HOSPITAL; SCDMH EMPLOYEES; SCDMH
STAFF;   SCDMH   SECURITY;   DHEC;  CHAMPUS;     THE    MEDICAL
UNIVERSITY OF SOUTH CAROLINA; JUST CARE INCORPORATED; GEO;
CHARLESTON COUNTY SOLICITORS OFFICE; UNITED STATES DISTRICT
COURT, various case numbers; FOURTH CIRCUIT COURT OF
APPEALS, various case numbers; UNITED STATES SUPREME COURT,
various case numbers; SOUTH CAROLINA COURT OF APPEALS,
various case numbers; DR. RUSSELL KEITH; J. BENNICE; THE
DEFENDANTS LIABILITY INSURANCE POLICYHOLDER; ALAN WILSON,
Attorney General of South Carolina; ALBERT PIERCE, Atty of
SCDMH; SOUTH CAROLINA TAXPAYERS/SC STATE TREASURY,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:13-cv-02632-RMG)
Submitted:   May 29, 2014                  Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Christopher    A.   Odom      seeks        to   appeal     the    district

court’s order adopting the magistrate judge’s recommendation to

dismiss without prejudice his civil complaint.                        This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders.                             28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).                       The order Odom

seeks   to   appeal   is   neither     a       final    order   nor    an     appealable

interlocutory or collateral order because it is possible for him

to cure the pleading deficiencies in the complaint that were

identified by the district court.                 Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993)

(holding that order dismissing complaint without prejudice is

final and appealable only if “no amendment [in the complaint]

could   cure    the   defects    in    the       plaintiff’s       case”      (internal

quotation marks omitted)); see also Chao v. Rivendell Woods,

Inc., 415 F.3d 342, 345 (4th Cir. 2005) (explaining that, under

Domino Sugar, this court must “examine the appealability of a

dismissal without prejudice based on the specific facts of the

case    in   order    to   guard      against          piecemeal      litigation    and

repetitive appeals”).        Accordingly, we dismiss the appeal for

lack of jurisdiction.        We dispense with oral argument because


                                           3
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.


                                                                   DISMISSED




                                    4